Citation Nr: 1622751	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to a higher initial disability rating for the service-connected post-traumatic stress disorder (PTSD), in excess of 10 percent from April 19, 2010.  


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran  






ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1968 to December 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the RO in Oakland, California, which, in pertinent part, granted service connection for PTSD and assigned a 10 percent initial disability rating, effective April 19, 2010 (date of claim for service connection).   

The Veteran testified from Oakland, California, at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.

Regarding the April 2016 Board videoconference hearing, when conducting a hearing, a Veterans Law Judge should suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2015).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.

In this case, during the April 2016 Board videoconference hearing, the Veterans Law Judge specifically noted the issue on appeal.  The Veteran's representative also made specific contentions in support of the initial rating appeal, including the manifestation of symptoms of PTSD, including chronic sleep impairment.  During the Board hearing, the Veteran testified as to the symptoms and occupational and social impairment of the service-connected PTSD.  Additionally there is competent medical evidence of record, including VA treatment records and a December 2010 VA examination report, that is adequate to rate the disability; therefore, there is no missing or overlooked evidence as to the issue on appeal.  For these reasons, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. 
§ 3.103 and Bryant at 496-97.  

As the Veteran disagreed with the initial rating assigned following service connection for PTSD, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    


FINDING OF FACT

For the entire initial rating period on appeal from April 19, 2010, 
service-connected PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as chronic sleep impairment, anxiety, intrusive thoughts, and suspiciousness.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the entire initial rating period on appeal from April 19, 2010, the criteria for an initial disability rating of 30 percent, but no higher, for PTSD have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

As the Board has found that the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received a VA examination in December 2010.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and social impairment.  Further, at the April 2016 Board hearing, the Veteran testified that the symptoms of the service-connected PTSD had remained the same since 2010; therefore, there is sufficient competent medical evidence of record to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  
All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed; therefore, there remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)." 

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  
A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
10 percent disability rating assigned for the initial rating period from April 19, 2010.  See January 2012 notice of disagreement.  Specifically, at the April 2016 Board hearing, the Veteran testified to symptoms of PTSD that manifested as chronic sleep impairment, anxiety, and suspiciousness.   

At the December 2010 VA examination, the Veteran reported chronic sleep impairment, anxiety, intrusive memories, nightmares zero to three times per month, and avoidance of groups.  The Veteran denied depression, mood swings, panic attacks, or suicidal ideation.  The Veteran also reported working as a taxi driver for approximately 30 years, and denied missing time from work due to symptoms of a psychiatric disability.  Upon examination, the VA examiner assessed a congruent and appropriate mood and affect, and normal reasoning, concentration, communication, and memory.  The VA examiner did not discern any indication of a thought disorder or paranoia.  The VA examiner opined that the PTSD manifested as mild symptoms, and assigned a GAF score of 66.  

A May 2015 VA treatment record reflects the Veteran denied symptoms of anxiety, depression, or suicidal ideation.  A June 2015 VA treatment record reflects the Veteran reported he was unable to work as a taxi driver because of a suspended driver's license.  

At the April 2016 Board hearing, the Veteran testified to experiencing PTSD symptoms including chronic sleep impairment, suspiciousness, intrusive thoughts, avoidance of crowds, and anxiety, and denied receiving therapy, including group therapy.  The April 2016 Board hearing transcript reflects the Veteran testified that symptoms of the service-connected PTSD had remained the same since 2010.   See April 2016 Board hearing transcript.  The Veteran also indicated being recently involved in a post-service car accident, which limited the ability to work as a taxi driver.  Id.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal from April 19, 2010, the weight of the competent and probative lay and medical evidence demonstrates the service-connected PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, to meet the criteria for a higher 30 percent rating under Diagnostic Code 9411.  Specifically, a review of the relevant lay and medical evidence, including the December 2010 VA examination report and the April 2016 Board hearing transcript, reveals that the Veteran has experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of chronic sleep impairment, anxiety, intrusive thought, and suspiciousness.  See 38 C.F.R. § 4.130.  

The Board also finds that the GAF score of 66, assigned by the December 2010 VA examiner, is compatible with a 30 percent disability rating for the service-connected PTSD.  As noted above, a GAF score of 61-70 indicates mild difficulty in difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships.  The GAF score of 66 assigned by the December 2010 VA examiner demonstrates mild symptoms as evidenced by the Veteran's consistent and gainful employment as a taxi driver for approximately 
30 years.   

Based on the above, the Board finds that, for the initial rating period from 
April 19, 2010, the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity.  Specifically, a review of the VA treatment records, the December 2010 VA examination report, and the various lay statements, including the April 2016 Board hearing transcript, does not reveal that the Veteran had circumstantial, circumlocutory, or stereotyped speech, memory impairment, panic attacks more than once a week, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.  While the evidence demonstrates that the Veteran has experienced social impairment due to mild symptoms, occupational impairment has not been affected as reflected by the consistent self-reports of continuous employment.  

The evidence of record during this period on appeal does not indicate that the Veteran's PTSD manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9411).  In fact, the December 2010 VA examination report reflects that the Veteran denied experiencing any panic attacks, and at the April 2016 Board hearing, the Veteran testified that the symptoms of PTSD had remained the same since 2010.  As such, the Board finds that the Veteran's symptomology more nearly approximates the criteria for a 30 percent rating from April 19, 2010.  



Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for a psychiatric disability under 38 C.F.R. § 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment symptoms which fall within the diagnostic criteria for a 30 percent rating for the relevant time period on appeal.  The Veteran's service-connected PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as chronic sleep impairment, anxiety, intrusive thoughts, and suspiciousness, and a GAF score of 66.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF score, which is incorporated into the schedular rating criteria as part of the DSM-IV, assesses the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not warranted.

The Board notes that, according to Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, various VA treatment records, including the December 2010 VA examination report, reflect employment as a taxi driver for approximately 30 years.  A June 2015 VA treatment record reflects the Veteran reported he was unable to work as a taxi driver because of a suspended driver's license, and, at the April 2016 Board hearing, the Veteran testified that, prior to a January 2016 post-service car accident, he had been working as a taxi driver 30 to 50 hours per week; therefore, a TDIU issue has not been raised.  


ORDER

An initial disability rating of 30 percent, but no higher, for PTSD from April 19, 2010 is granted.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


